Citation Nr: 9934800	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  96-27 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES


1.  Entitlement to service connection for upper back pain, as 
a chronic disability resulting from an undiagnosed illness.  

2.  Entitlement to service connection for headaches, as a 
chronic disability resulting from an undiagnosed illness.  

3.  Entitlement to service connection for irritability, as a 
chronic disability resulting from an undiagnosed illness.  

4.  Entitlement to service connection for joint pain, as a 
chronic disability resulting from an undiagnosed illness.  

5.  Entitlement to service connection for muscle pain, as a 
chronic disability resulting from an undiagnosed illness.

6.  Entitlement to service connection for abdominal pain, as 
a chronic disability resulting from an undiagnosed illness.

7.  Entitlement to service connection for fatigue, as a 
chronic disability resulting from an undiagnosed illness.  

8.  Entitlement to service connection for dry skin, as a 
chronic disability resulting from an undiagnosed illness.  

9.  Entitlement to service connection for a sleep disorder, 
as a chronic disability resulting from an undiagnosed 
illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel








INTRODUCTION

The veteran's military service includes active duty from 
February 1991 to October 1991, that encompassed service in 
Southwest Asia from March to September 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, which 
denied the veteran's claims listed on the first and second of 
this decision.  The veteran timely appealed the determination 
to the Board.

In June 1997, the veteran's claims folder was transferred to 
the Pittsburgh, Pennsylvania RO.


FINDINGS OF FACT

1.  The veteran had active duty in the Southwest Asia theater 
of operations during the Gulf War.

2.  The veteran's allegation that she currently has objective 
manifestations of a chronic disability due to upper back 
pain, headaches and/or irritability is not supported by any 
medical evidence that would render the claims in regard to 
those complaints plausible.

3.  The veteran has submitted some evidence that she 
currently has symptoms of joint pain, muscle pain, abdominal 
pain, fatigue, a skin condition and a sleep disorder as 
chronic disabilities which are related to an undiagnosed 
illness or illnesses; rendering her claims in this regard 
plausible.  




CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim concerning service connection for upper back pain as a 
chronic disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  

2.  The veteran has not submitted evidence of a well-grounded 
claim concerning service connection for headaches as a 
chronic disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  

3.  The veteran has not submitted evidence of a well-grounded 
claim concerning service connection for irritability as a 
chronic disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  

4.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for joint pain as a 
chronic disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  

5.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for muscle pain as a 
chronic disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  

6. The veteran has submitted evidence of a well-grounded 
claim concerning service connection for abdominal pain as a 
chronic disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  

7.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for fatigue as a chronic 
disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  

8.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for dry skin as a chronic 
disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  

9.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for a sleep disorder as a 
chronic disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (1999).  A 
presumption of service connection may be warranted for 
certain chronic diseases that become manifested to a 
compensable degree within a prescribed period after 
separation from service, even though there is no record of 
the disease in service.  The presumption of service 
connection is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Compensation may be paid to a Persian Gulf veteran who 
"exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms," provided that 
such disability was manifest to a degree of 10 percent or 
more prior to December 21, 2001, and that it cannot, by 
history, physical examination, and laboratory tests be 
attributed to any known clinical diagnosis.  Disabilities 
that have existed for six months or more and disabilities 
that exhibit intermittent episodes of improvement and 
worsening over a six-month period should be considered 
chronic for purposes of adjudication. 38 U.S.C.A. § 1117 
(West 1999); 38 C.F.R. § 3.317 (1999).  Signs or symptoms 
which may be manifestations of undiagnosed illness include, 
but are not limited to, neurologic signs or symptoms, 
neuropsychological signs or symptoms, fatigue, headaches, 
muscle or joint pain, or sleep disturbances.  38 C.F.R. 
§ 3.317(b).

"Objective indications" include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  In this regard, VA has stated that 
non-medical indicators of an illness may include evidence of 
time lost from work, evidence the veteran has sought medical 
treatment for his symptoms, and "[l]ay statements from 
individuals who establish that they are able from personal 
experience to make their observations or statements."  See 
Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 
6660, 6663 (1995).  To fulfill the requirement of chronicity, 
the illness must have persisted for a period of six months.  
38 C.F.R. § 3.317.

Claims of service connection for chronic disability resulting 
from Persian Gulf service (and due to an undiagnosed illness) 
are subject to the adjudicative procedures set forth in the 
Veterans Benefits Administration (VBA) Circular 20-92-29 
(July 2, 1997).  In essence, this publication directs an RO, 
in receipt of a veteran's claim, to complete all evidentiary 
development of the claim.  With regard to nonmedical (lay) 
evidence, it is noted that records or reports of time lost 
from work, changes in physical appearance, changes in 
physical abilities, and changes in mental and emotional 
attitude are helpful in support of a Persian Gulf War claim.

In addition, VBA All-Stations Letter 98-17 (2/26/98) contains 
mandatory guidelines for disability examinations of Gulf War 
veterans outlined in a memorandum dated February 6, 1998.  In 
general, the guidelines require that VA examiners detail all 
conditions and symptoms that can be elicited from the veteran 
(including what precipitates and what relieves them).  The 
examiner should then identify all diagnosed conditions 
arising from the symptoms, and also determine if there are 
symptoms, abnormal physical findings, or abnormal laboratory 
test results that are not part of a known clinical diagnosis.  
In that case, further specialist examinations are required to 
address these findings.  The guidelines also state that 
symptom-based diagnoses, such as (but not limited to) 
myalgia, arthralgia, headache and diarrhea, are not 
considered as diagnosed conditions for compensation purposes

The threshold legal question with respect to any claim for 
service connection is whether the veteran has met her initial 
burden of submitting evidence to show that the claim is well-
grounded, meaning plausible.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of a well-grounded claim, there is no duty to 
assist the claimant in developing the facts pertinent to the 
claim, and the claim must fail.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The veteran must generally satisfy three elements for each 
claim for service connection to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service 
(medical evidence or, in some circumstances, lay evidence).  
Last, there must be evidence of a nexus or relationship 
between the in-service injury or disease and the current 
disorder, as shown by medical evidence.  See Epps v. Gober, 
126 F.3d 1464, 1468 (1997).  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See 
Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

The Board notes that special provisions with respect to well-
groundedness apply to service connection claims arising from 
active service in Southwest Asia during the Persian Gulf War 
period.  According to VAOPGCPREC 04-99, a well grounded 
service connection claim under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 requires some evidence of the following 
four elements: Active service in Southwest Asia during the 
Persian Gulf War period; manifestations of one or more signs 
or symptoms of undiagnosed illness; objective indications of 
chronic disability of 10 percent of more during the specified 
period; and lastly, a nexus between the chronic disability 
and the undiagnosed illness.  VAOPGCPREC 04-99 further 
explains that evidence that the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis, or, at a minimum, that the illness has 
not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The manifestations may 
be established by lay evidence if the evidence pertains to 
signs or symptoms ordinarily susceptible to identification by 
lay persons.  The veteran's own testimony may also establish 
that the illness is chronic.  Lay evidence may also be 
sufficient to establish a nexus between the chronic 
disability and the undiagnosed illness where that nexus is 
capable of lay observation.  

I.  Upper Back Pain

With regards to the claim for service connection for upper 
back pain, the Board notes that the veteran first reported 
upper back pain in June 1992, following some heavy lifting.  
The examiner found some tenderness and painful motion of the 
lumbar area, but did not mention the upper back.  No 
diagnosis was given.  In November 1992, the veteran was again 
seen for back pain.  In February 1995, the veteran reported 
upper back pain since Southwest Asia in her claim for VA 
benefits.  In October 1996, two lay witnesses corroborated 
the veteran's complaints of chronic aches and pains since her 
return from Southwest Asia.  During her August 1997 hearing, 
she testified that her symptoms appeared after her return 
from the Persian Gulf War.  An October 1997 VA joints 
examination report notes myalgia and chronic musculoskeletal 
pain, but does not specifically mention the upper back.  

Since the veteran submitted her February 1995 claim for 
service connection for upper back pain, neither she nor the 
evidence of record specifically mentions any further upper 
back pain.  The Board therefore finds that a necessary 
element for well groundedness is absent, i.e., the claim 
lacks specific evidence of a chronic disability of 10 percent 
or more associated with upper back pain.  See VAOPGCPREC 04-
99.  

Because a well-grounded claim has not been submitted, VA's 
duty to assist the veteran has not been invoked.  Slater, 
9 Vet. App. at 243 (1996).

II.  Headaches

The first documented complaint of headaches is shown in the 
veteran's service medical records (SMR's) during active 
service in Southwest Asia.  A June 1994 gynecology 
examination report notes complaint of headaches over the 
previous three years.  No further record of headaches exists 
until the veteran filed her claim in February 1995.  A June 
1995 VA examination report does not note any complaint of 
headache.  In October 1996, two lay statements concerning the 
veteran's headache complaints were submitted.  The veteran 
testified that she continued to have headaches that she 
treated with aspirin.  She reported that her private doctor 
had not rendered any diagnosis concerning the headaches.  A 
VA mental disorders examination was given to determine 
whether any complaint might have had psychiatric basis.  
Although the veteran complained of continued headaches during 
that examination, the VA psychiatrist did not offer a 
diagnosis.  In October 1997, a VA neurologist suggested that 
the headaches might be migraine, but offered no diagnosis.  

The Board finds that the claim for service connection for 
headaches is not well grounded.  VAOPGCPREC 04-99.  The 
evidence does not reflect a chronic disability of 10 percent 
or more.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, 
migraine headaches (or any other headache rated under this 
code) with characteristic prostrating attacks averaging one 
in two months over the last several months warrants a 10 
percent rating.  Attacks that are less frequent or less 
severe do not warrant a compensable rating.  Because the 
veteran's headaches are not shown to cause any impairment 
equivalent to that required for a minimum compensable rating, 
the Board finds that the claim for service connection for 
headaches, claimed as due to undiagnosed illness, is not well 
grounded.  

III.  Irritability

The evidence of record pertinent to the claim for service 
connection for irritability includes the February 1994 
Persian Gulf registry report that notes that the veteran 
reported irritability, among other symptoms.  In her February 
1995 claim, she again mentioned irritability, reporting that 
all symptoms appeared after returning from the Persian Gulf 
War.  The October 1996 lay statements mention irritability.  
However, an October 1997 VA mental disorders examination 
report notes that the veteran specifically denied that she 
had irritability or difficulty controlling her temper.  She 
described herself as a calm person who got along with others.  
She reported only that the usual frustrations made her 
irritable.  

In view of the veteran's recent admission where she denied 
any symptoms of irritability outside of life's normal 
frustrations, the Board finds that the claim lacks a 
necessary element for well groundedness i.e., evidence of a 
chronic disability of 10 percent or more associated with 
irritability during the specified period.  Simply put, the 
veteran does not have symptoms of irritability as a chronic 
disability.  Therefore her claim in this regard is considered 
not well grounded.  



IV.  Joint Pain

With regards to the veteran's claim for service connection 
for joint pain, the Board notes that an August 1994 VA 
clinical report reflects complaints of low back and neck pain 
since return from Southwest Asia.  The veteran mentioned 
joint pain in her February 1995 claim for VA benefits.  In 
June 1995, a VA examiner gave a diagnosis of stiff neck and 
stiffness over the interscapular region.  A private medical 
report in March 1996 notes diffuse joint complaints and right 
knee pain and crepitus.  The examiner, Dr. Guy, offered a 
diagnosis of patella femoral syndrome for the knee.  In 
October 1996, two lay witnesses reported that the veteran had 
complaints of joint pain, among others, since her return from 
Southwest Asia.  During her August 1997 hearing, she 
testified that her joint pain compliant included her 
shoulders and her back.  In October 1997, a VA neurology 
examiner and a VA joints examiner noted complaint of chronic 
neck and shoulder stiffness and lower back stiffness.  
Tenderness in the occipital, trapezius, and lower lumbar 
spine area were noted in the joints examination report and an 
assessment of myalgia and chronic musculoskeletal pain was 
given.  In June 1998, Dr. Guy opined that the veteran's 
symptoms might well be related to active service.

Here, the veteran has submitted evidence of active service in 
Southwest Asia.  She has submitted evidence of one or more 
signs or symptoms of undiagnosed illness.  The Board accepts 
her continued complaint of neck, shoulder, and lower back 
stiffness as evidence of undiagnosed illness and as an 
objective indication of a chronic disability of 10 percent of 
more during the period.  (Noting that a diagnosis of stiff 
neck and stiffness over the interscapular region was made by 
a VA examiner in June 1995, the Board finds that this is a 
"symptom based diagnosis" as addressed in VBA All-Stations 
Letter 98-17.  It will therefore not be considered as a 
diagnosed condition for compensation purposes.)  The Board 
also finds that nexus evidence has been submitted.  Dr. Guy 
reported that the veteran's symptoms may well be related to 
her Persian Gulf War service and, because VAOPGCPREC 04-99 
allows lay evidence of a nexus where that nexus is capable of 
lay observation, the veteran's own testimony is also accepted 
as nexus evidence to well ground the claim.  Under these 
circumstances, the Board finds that the claim for service 
connection for joint pain claimed as due to undiagnosed 
illness is well grounded.  

V.  Muscle Pain

With regards to the claim for service connection for muscle 
pain, the Board notes that the veteran first mentioned muscle 
pain in her February 1995 claim for VA benefits.  In October 
1996, two lay witnesses corroborated the veteran's complaints 
of chronic aches and pains since her return from Southwest 
Asia.  During her August 1997 hearing, she testified that her 
symptoms appeared after her return from the Persian Gulf War.  
An October 1997 VA joints examination report notes myalgia 
and chronic musculoskeletal pain.  In June 1998, Dr. Guy felt 
that the veteran's complaints of severe fatigue and muscle 
aches might be related to her exposure to chemicals in 
Southwest Asia.

As in the analysis above, the veteran had active service in 
Southwest Asia during the Persian Gulf War.  The Board also 
accepts her continued complaints of muscle pain as evidence 
of undiagnosed illness and as an objective indication of a 
chronic disability of 10 percent of more during the period.  
Moreover, Dr. Guy suggested a link between these complaints 
and the veteran's Gulf War service.  Thus, the claim for 
service connection for muscle pain claimed as due to 
undiagnosed illness is well grounded.  

VI.  Abdominal Pain

A service medical record (SMR) dated in August 1990 indicates 
abdominal pain associated with menstrual cramps and complaint 
of stomach pain and stress/nervousness surrounding the death 
of a friend.  Continued complaint of abdominal and menstrual 
cramps was again noted in the SMR's during 1991 and 1992.  A 
November 1992 VA echogram for possible ovarian cyst was 
negative and a December 1992 VA report notes an assessment of 
abdominal pain of questionable etiology.  A February 1994 VA 
Persian Gulf registry examination report was negative for any 
complain of abdominal pain; however, a June 1994 VA 
gynecology consultation report notes complaint of 
dysmenorrhea (painful menstruation, due to various 
pathologies, Dorland's Illustrated Medical Dictionary 516 
(28th ed. 1994)), over the previous three years.  The 
gynecology examination report itself was negative.  

The veteran next mentioned abdominal pain in her February 
1995 claim for VA benefits.  During a June 1995 VA general 
medical examination, she reported sharp abdominal pain and 
reported that she developed severe cramps around her 
menstrual period.  The examiner offered several diagnoses, 
including dysmenorrhea.  The examiner also reported that the 
cluster of reported symptoms suggested Persian Gulf symptoms 
and that a final conclusion [concerning the etiology] could 
not be made.  

In June 1995, a VA stomach examination report notes 
essentially the same findings.  In October 1996, two lay 
witnesses corroborated the veteran's complaints of chronic 
aches and pains since her return from Southwest Asia.  During 
her August 1997 hearing, the veteran testified that abdominal 
pain began in June 1992.  A November 1997 VA gynecological 
examination report notes complaint of cramping and abdominal 
pain.  The examiner noted that the right lower quadrant was 
tender.  The diagnoses were dysmenorrhea, right lower 
abdominal pain, and back pain with no obvious gynecological 
source.  Endometriosis was mentioned as a possible etiology, 
although it was felt to be unlikely.  A January 1997 report 
notes several weeks of mid epigastric pain felt to represent 
classic peptic ulcer disease.  Prilosec was prescribed and no 
further peptic ulcer symptoms were noted. 

The Board finds evidence of a well-grounded claim for service 
connection for abdominal pain claimed as due to an 
undiagnosed illness.  The veteran has the requisite service, 
as well as evidence of a chronic undiagnosed illness in this 
regard.  Although some records suggest known clinical 
entities to account for the veteran's complaints, other 
records do not.  Thus, the claim for service connection for 
abdominal pain as a chronic disability resulting from an 
undiagnosed illness is considered well grounded.  


VII.  Fatigue

The Board notes that although the veteran underwent several 
medical evaluations, only one diagnosis related to fatigue 
was given.  That diagnosis consisted of "symptoms suggestive 
of chronic fatigue syndrome."  The Board finds that this is 
essentially a symptoms based diagnosis, such as mentioned in 
VBA All Stations Letter 98-17.  Moreover, the examiner who 
provided that diagnosis further expressed a possible direct 
relationship between active Persian Gulf service and the 
symptoms.  The examiner also reported "Final conclusion 
cannot be made," which further leads the Board to believe 
that the examiner did not intend the diagnosis to be 
dispositive.  Other lay statements from the veteran's family 
indicate that the veteran had multiple health complaints, 
such as tiredness, upon returning from Southwest Asia.  The 
veteran testified that she noticed that her symptoms appeared 
shortly after returning from Southwest Asia.  An October 1997 
VA mental disorders examination report notes that the veteran 
was being examined to determine whether any of her post 
Southwest Asia health complaints could be related to any 
psychiatric illness.  During the examination, she complained 
of fatigue and headaches; however, neither an Axis I 
diagnosis nor any other etiology was offered.  An April 1998 
private medical report notes complaint of diffuse fatigue and 
lethargy and a number of vague complaints.  The examiner 
noted that the veteran's lethargy could be caused by her 
allergies; however, no diagnosis was given.  In June 1998, 
Dr. Guy reported that he had treated the veteran since 
January 1995 and noted her complaints of severe fatigue and 
muscle aches.  Dr. Guy expressed his belief that those 
symptoms "may well be related to exposure to chemical agents 
in Operation Desert Storm."  In August 1998, the veteran's 
representative reported that the veteran had lost excessive 
amounts of time from her job because of her undiagnosed 
fatigue syndrome.

Here, the veteran has submitted evidence of active service in 
Southwest Asia, and evidence of continued complaints of 
fatigue as evidence of an undiagnosed illness productive of a 
disability of 10 percent of more.  Moreover, a VA doctor and 
a private doctor have both suggested a nexus between the 
condition and service in Southwest Asia.  Under these 
circumstances, the Board finds this claim well grounded.  

VIII. Dry Skin

Regarding this claim, the Board notes that the veteran's SMRs 
contain evidence of treatment for skin conditions prior to 
deployment to Southwest Asia.  Diffuse discrete ulcerated 
maculopapular lesions over the feet and arms were noted in 
1990; however, the assessment was status post insect bites.  
Thus, this report does not appear to be related to later 
complaints of dry skin.  In June 1992, a painful nodule on 
the head was found; however, again this does not appear to be 
related to complaint of dry skin.  

A March 1994 VA dermatology consultation report notes dry red 
scaly skin of the arms, felt to be asteatotic eczema; 
however, no diagnosis was given.  In February 1995, the 
veteran submitted a claim for dry skin, among others and 
indicated that all symptoms seemed to have begun after 
returning from Desert Storm.  

During a June 1995 VA general medical examination, the 
veteran reported that she had developed skin rashes on both 
upper and both lower extremities.  The examiner reported that 
the skin lesions resembled chronic folliculitis.  They were 
visible on the upper and lower extremities and on the face.  
Red sores on the tongue were also noticed.  The examiner 
offered the following diagnosis: generalized skin rashes of 
both upper and lower extremities.  The examiner reported that 
the symptoms suggested Persian Gulf syndrome, if that 
existed.  The examiner then reported "Final conclusion cannot 
be made."  

A June 1995 VA skin examination report contains a diagnosis 
of chronic folliculitis of both upper extremities, and sore-
like lesions on the upper surface of the tongue.  

An October 1997 VA skin examiner described skin problems on 
the veteran's arm and foot.  This person offered two 
diagnoses, keratosis pilaris (hyperkeratosis, usually on the 
thighs and arms, but occurring anywhere, with discrete 
follicular papules that reform after removal, Dorland's 
Illustrated Medical Dictionary 880 (28th ed. 1994)) and clavi 
(from clavicipitales, an order of fungi, Dorland's 
Illustrated Medical Dictionary 339 (28th ed. 1994)).  The 
examiner noted that the keratosis could be treated with 
moisturizer and that decreased wearing of boots could prevent 
the clavi.

A June 1997 private examination report notes that the rash on 
the backs of the arms appeared to be keratosis pilaris.  An 
April 1998 report notes that the examiner prescribed 
Tetracycline for skin problems, thought to be acne rosacea or 
perioral dermatitis.  

In view of the varying diagnoses relating to a skin disorder, 
but which did include at least a tentative opinion that the 
condition could be linked to the veteran's Gulf War service, 
the Board finds this claim well grounded.  

IX.  Sleep Disorder

A February 1994 VA Persian Gulf registry preliminary 
evaluation report indicates that the veteran reported that 
she required from 30 to 60 minutes to fall asleep.  An Axis I 
diagnostic impression of rule out insomnia disorder was made.  
The veteran's service connection claim filed in February 1995 
mentions sleep disorder.  During her June 1995 VA general 
medical examination, she reported insomnia and the examiner 
offered a diagnosis of insomnia.  Lay witnesses reported the 
veteran's complaint of trouble falling asleep.  The veteran 
testified that her private physician had given her medication 
for sleeping.  She reported sleep disturbance during her 
October 1997 VA mental disorders examination; however, no 
diagnosis was made. 

In determining well groundedness, the Board notes that the 
requisite evidence has been submitted.  The veteran has 
submitted evidence of qualifying service in Southwest Asia, 
lay evidence of symptoms of sleep disorder manifested by 
trouble falling asleep or insomnia, and lay evidence of use 
of medication to aid in sleep as evidence of undiagnosed 
illness.  She has also submitted evidence of a chronic 
disability of 10 percent of more during the period.  [Under 
38 C.F.R. § 4.130, the general rating formula for mental 
disorders, a 10 percent rating is warranted for mild or 
transient symptoms causing a decrease in work efficiency only 
during periods of significant stress.]  The Board therefore 
finds that the claim for service connection for sleep 
disorder is well grounded.  


ORDER

1.  Entitlement to service connection for upper back pain as 
a chronic disability resulting from an undiagnosed illness is 
denied.

2. Entitlement to service connection for headaches as a 
chronic disability resulting from an undiagnosed illness is 
denied.

3.  Entitlement to service connection for irritability as a 
chronic disability resulting from an undiagnosed illness is 
denied.

4.  The claim of entitlement to service connection for joint 
pain as a chronic disability resulting from an undiagnosed 
illness is well grounded.  To this extent only, the appeal is 
granted.

5.  The claim of entitlement to service connection for muscle 
pain as a chronic disability resulting from an undiagnosed 
illness is well grounded.  To this extent only, the appeal is 
granted.

6.  The claim of entitlement to service connection for 
abdominal pain as a chronic disability resulting from an 
undiagnosed illness is well grounded.  To this extent only, 
the appeal is granted.

7.  The claim of entitlement to service connection for 
fatigue as a chronic disability resulting from an undiagnosed 
illness is well grounded.  To this extent only, the appeal is 
granted.

8.  The claim of entitlement to service connection for dry 
skin as a chronic disability resulting from an undiagnosed 
illness is well grounded.  To this extent only, the appeal is 
granted.

9.  The claim of entitlement to service connection for a 
sleep disorder as a chronic disability resulting from an 
undiagnosed illness is well grounded.  To this extent only, 
the appeal is granted.


REMAND

Because the claims of entitlement to service connection for 
symptoms of joint pain, muscle pain, abdominal pain, fatigue, 
a skin condition and a sleep disorder as chronic disabilities 
which are related to an undiagnosed illness or illnesses are 
well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

VBA All-Stations Letter 98-17 (2/26/98) contains mandatory 
guidelines for disability examinations of Gulf War veterans 
outlined in a memorandum dated February 6, 1998.  In general, 
the guidelines require that VA examiners detail all 
conditions and symptoms that can be elicited from the veteran 
(including what precipitates and what relieves them).  The 
examiner should then identify all diagnosed conditions 
arising from the symptoms, and also determine if there are 
symptoms, abnormal physical findings, or abnormal laboratory 
test results that are not part of a known clinical diagnosis.  
In that case, further specialist examinations are required to 
address these findings. 

In this case, the record does not appear to contain an 
examination report that comports to the guidelines for 
conducting examinations of Gulf War veterans as set forth 
above.  (Indeed, the VA examinations which took place in the 
veteran's case, all occurred prior to the issuance of those 
guidelines.)  In view of this, the veteran should be 
scheduled for another examination to properly evaluate her 
claims for service connection, as detailed below.  

Under the circumstances described above, this case is 
remanded to the RO for the following:  

1.  The RO should obtain the names and addresses of 
any medical care providers who have treated the 
veteran for her joint pain, muscle pain, abdominal 
pain, fatigue, dry skin and sleep problems since 
her discharge from service, and which have not 
already been associated with the claims file.  
After securing any necessary releases, the RO 
should obtain these records and permanently 
associate them with the claims file. 

2.  Upon completion of the above development, the 
RO should schedule the veteran for VA examinations 
that address disabilities relating to the joints, 
the muscles, the abdomen, the skin, fatigue, and 
sleep disorders.  The veteran and her 
representative should be notified of the date, 
time, and place of the examinations in writing. The 
claims folder must be made available to and be 
reviewed by the examiners prior to the examinations 
and any specialist examinations should be conducted 
if indicated.  The physician or physicians 
conducting these examinations should note and 
detail all reported symptoms related to joint pain, 
muscle pain, abdominal pain, fatigue, the skin and 
sleep problems, as well as information about the 
onset, frequency, duration and severity of all 
complaints.  He or she should indicate what 
precipitates these complaints, and what relieves 
them.  The examiner should also indicate whether 
there are objective medical indications that the 
veteran is suffering from joint pain, muscle pain, 
abdominal pain, fatigue, dry skin, and a sleep 
disorder.  Moreover, the specific joints and 
muscles about which any complaints are made should 
be identified, as well as the specific location of 
any skin complaints.  Then an opinion should be 
entered with respect to each joint about which 
complaints are made, as to whether it is at least 
as likely as not that it is attributable to a known 
diagnostic entity.  Similarly an opinion should be 
entered with respect to each muscle about which 
complaints are made, as to whether it is at least 
as likely as not that it is attributable to a known 
diagnostic entity.  Likewise, an opinion should be 
entered as to whether any abdominal pain, fatigue 
complaints, and sleep disorder is at least as 
likely as not attributable to a known diagnostic 
entity, and whether any skin disorder present is at 
least as likely as not attributable to a known 
diagnostic entity.  All opinions expressed should 
be supported by reference to pertinent evidence.

3.  Upon receipt, the RO should review the 
examination reports to ensure that they are 
adequate for rating purposes.  If an examination is 
inadequate for any reason, the RO should return the 
examination report to the examining physician(s) 
and request that all questions be answered.

4.  Following the completion of the foregoing, the 
RO should review the issues of entitlement service 
connection for joint pain as a chronic disability 
resulting from an undiagnosed illness; muscle pain 
as a chronic disability resulting from an 
undiagnosed illness; abdominal pain as a chronic 
disability resulting from an undiagnosed illness; 
fatigue as a chronic disability resulting from an 
undiagnosed illness; dry skin as a chronic 
disability resulting from an undiagnosed illness; 
and a sleep disorder as a chronic disability 
resulting from an undiagnosed illness.  If any 
determination remains unfavorable to the veteran, 
she and her representative should be provided with 
a supplemental statement of the case that addresses 
all evidence added to the record since the last 
supplemental statement of the case was issued in 
November 1998.  After providing the veteran and her 
representative the appropriate time in which to 
respond, the case should then be returned to the 
Board for further review if otherwise in order. 

The veteran need take no action until otherwise notified, but 
she may furnish additional evidence and argument while these 
issues are in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this remand is to ensure due 
process and fully develop the claims.  No inference should be 
drawn regarding the final disposition of the veteran's claims 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

